COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 EL PASO CENTRAL APPRAISAL                                     No. 08-15-00085-CV
 DISTRICT OF EL PASO COUNTY,                    §
 TEXAS,                                                             Appeal from
                                                §
               Appellant/Cross-Appellee,                    County Court at Law No. 3
                                                §
 v.                                                          of El Paso County, Texas
                                                §
 MISSION SENIOR COMMUNITY, INC.,                             (TC # 2012-DCV-02157)
 AND TIERRA DEL SOL HOUSING                     §
 CORPORATION,
                                                §
               Appellees/Cross-Appellants.


                                       JUDGMENT

       The Court has considered this cause on the joint motion to dismiss and concludes the

motion should be granted and the appeal should be dismissed, in accordance with the opinion of

this Court. We therefore dismiss the appeal. We further order Appellant to pay all costs of this

appeal. We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 23RD DAY OF SEPTEMBER, 2015.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.